DETAILED ACTION
Applicant's amendments and remarks, filed 12/22/20, are fully acknowledged by the Examiner. Currently, claims 1-18 are pending. The following is a complete response to the 12/22/20 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 9-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auth (US 6,030,380) in view of Manzo (US 2006/0079884), in view of Littman (US 5,509,411), in view of Gondo (2004/0181213).
Regarding claim 1, Auth teaches a wire for navigating tortuous vasculature and creating a channel through a region of tissue using energy provided by an electrical energy source, the electrosurgical device comprising:
a core wire for receiving the energy from the electrical energy source (wire core 50); an electrode tip provided at a distal end of the core wire for delivery of the energy to the region of tissue (48), the 
an electrical insulation surrounding the core wire (54).
Auth is silent regarding the electrical insulation comprising at least one inner insulation layer and at least one outer insulation layer;
a hydrophilic coating applied to an outer most insulation layer of the at least one outer insulation layer, an electrically insulative thermal shield disposed between a proximal end of the electrode tip and the electrical insulation for thermally protecting the electrical insulation from heat produced by the delivery of the energy through the electrode tip.
However, Manzo teaches an electrosurgical device with inner and outer insulation surrounding a wire as in at least Fig. 6d and par. [0045],
Gondo teaches an electrically insulative thermal shield disposed between a proximal end of an electrode tip and the electrical insulation for thermally protecting the electrical insulation from heat produced by the delivery of the energy through the electrode tip (heat resisting tube 15 as in par. [0035]).
Littman teaches the exterior of a catheter formed of a hydrophilic material as in col. 9, lines 13-26.
It would have been obvious to one of ordinary skill in the art to modify Auth with the multiple layers of insulation as in Manzo, to prevent capacitive leakage (par. [0045]). It would have been obvious to one of ordinary skill in the art to modify the device with a hydrophilic coating as in Littman, allowing for the device to be lubricious when contacting aqueous based fluids (col. 9 lines 13-26 of Littman). It would have been obvious to one of ordinary skill in the art to modify Auth with the thermal shield of Gondo, so as to prevent the core to be exposed to high temperatures from the electrode as in par. [0039].
Regarding claim 3, Auth is silent regarding the two insulation layers.

It would have been obvious to one of ordinary skill in the art to modify Auth with the multiple layers of insulation as in Manzo, to prevent capacitive leakage (par. [0045]).
Regarding claim 4, Auth does not teach the insulation layer of a non-fluorinated polymer. However, Manzo teaches the insulation layer of a non-fluorinated polymer (parylene as in par. [0045]).
It would have been obvious to one of ordinary skill in the art to modify Auth with the multiple layers of insulation as in Manzo, to prevent capacitive leakage (par. [0045]).
Regarding claim 5, Auth is silent regarding the inner insulation layer. Manzo teaches the insulation layer in contact with the wire along a length of the wire (Fig. 6d, with 76 and 78 in contact with wire 74 along a specified length as in Fig. 6d).
It would have been obvious to one of ordinary skill in the art to modify Auth with the multiple layers of insulation as in Manzo, to prevent capacitive leakage (par. [0045]).
Regarding claim 6, Auth is silent regarding the inner insulation layer. Manzo teaches the inner insulation layer comprise a polymer layer (par. [0045], insulation layer made of polymer).
Regarding claim 7, Auth is silent regarding the inner and outer insulation layers.
Manzo teaches the insulation layers, but does not explicitly teach that the dielectric constant is greater for the inner layer.
However, it would have been obvious to one of ordinary skill in the art to modify the combination with insulation layers that may have a higher dielectric constant on the inner layer than an outer layer.
Applicant has not disclosed that the outer insulation layer having a higher dielectric constant than the inner insulation layer provides and advantage, is used for a particular purpose, or solves a stated 
Regarding claim 9, Auth teaches wherein the electrical insulation comprises: a proximal insulation segment, the proximal insulation segment being substantially rigid for allowing for pushability and torquability (proximal end at 38 is thicker as in Fig. 3);
an intermediate insulation segment, the intermediate insulation segment being more flexible than the proximal insulation segment (area distal to 38 is thinner than the area within 38). Auth is silent regarding the distal insulation segment with a thermal barrier, the inner and outer polymer layers, and wherein the hydrophilic coating is disposed along the substantially rigid outer polymer layer along the proximal insulation segment and the substantially flexible outer polymer layer along the intermediate insulation segment wherein the substantially rigid outer polymer layer along the proximal insulation segment and the substantially flexible outer polymer layer along the intermediate insulation segment, enable the hydrophilic coating to be disposed thereon.
Gondo teaches a distal insulation segment comprising a thermal barrier for protecting the intermediate and proximal insulation segments from the delivery of energy from the electrode tip and the heat produced thereby (has thermal shield 15 to protect 16 from the electrode tip as in at least Fig. 2). Flowever, Manzo teaches inner and outer insulation surrounding a wire as in at least Fig. 6d and par. [0045] and Manzo further teaches the insulation layers as polymer layers (par. [0045] parylene).
Littman teaches the exterior of a catheter formed of a hydrophilic material as in col. 9, lines 13-26.
It would have been obvious to one of ordinary skill in the art with the thermal insulation of Gondo, to protect the core wire from heat as in par. [0039], It would have been obvious to one of ordinary skill in the art to modify Auth with the multiple layers of insulation as in Manzo, to prevent capacitive leakage (par. [0045]). It would have been obvious to one of ordinary skill in the art to modify the device with a 
Regarding claim 10, Auth is silent regarding the outer insulation layer.
Littman teaches insulation layer comprised of polyurethane (claim 32).
It would have been obvious to one of ordinary skill in the art to modify Auth with the multiple layers of insulation as in Manzo, to prevent capacitive leakage (par. [0045]).
Regarding claim 11, Auth is silent regarding the two insulation layers.
Manzo teaches the layers as above, and further teaches the insulation layers comprise a polymer layer (par. [0045], insulation layers may be made of polymer such as fluorinated ethylene propylene heat shrink).
It would have been obvious to one of ordinary skill in the art to modify Auth with the multiple layers of insulation as in Manzo, to prevent capacitive leakage (par. [0045]).
Regarding claim 12, Auth is silent regarding the hydrophilic coating. Littman teaches the coating is a hyaluronic acid (claim 32).
Regarding claim 13, Auth is silent regarding the hydrophilic coating is selected from a hyaluronic acid and a hydrogel selected from the group consisting of: PVP, PEO or PEG. Littman teaches the coating is a hyaluronic acid (claim 32).
Regarding claim 14, Auth teaches an electrically insulative thermal shield comprises a reverse taper such that the thermal shield that is wider along a distal portion of the thermal shield than along a proximal portion of the thermal shield (54 at a distal end is thicker as it surrounds 52 compared to surrounding just 50), but is silent regarding the thermal shield. Gondo teaches the thermal shield as above.
It would have been obvious in the combination that the thermal shield would have been in the shape of Auth, with a reverse taper shape.
Regarding claim 15, Auth is silent regarding the thermal shield.
However, Gondo teaches the thermal shield is a ceramic thermal shield (par. [0035]).
Regarding claim 16, Auth is silent regarding the thermal shield.
Gondo teaches wherein the thermal shield is tubular (at least Fig. 1).
This would allow for the thermal shield to circumferentially surround the wire, in order to thermally insulate the core wire.
Regarding claim 17, Auth is silent regarding the segments.
Gondo teaches the distal and intermediate segments forms a joint where the thermal barrier overlaps and is positioned over the substantially flexible outer polymer layer of the intermediate insulation segment (16 overlaps 15 as in at least Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify Auth with the overlap of Gondo, to suppress movement of 15 (par. [0040]).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auth in view of Manzo, in view of Littman, in view of Gondo, in further view of West (US 5,318,525).
Regarding claim 2, Auth is silent regarding a support structure for supporting the electrode tip, the support structure having a proximal end, wherein the proximal end of the support structure is positioned distally with respect to a distal end of the electrically insulative thermal shield.
However, West teaches a support structure (anchor plate 72) supporting an electrode tip (20) as in col. 7, lines 1-3.
It would have been obvious to one of ordinary skill in the art to modify the combination with the support structure of West, so as to electrically isolate the electrode tip from the rest of the device.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auth in view of Manzo, in view of Littman, in view of Gondo, in further view of Kochavi (US 2007/0167775).
Regarding claim 8, Auth is silent regarding the inner and outer insulation layers, and the inner and outer insulation layers having different thicknesses.
However, Kochavi teaches insulation layers 802 and 806 as in Fig. 8 and par. [0142], with outer layer 802 thicker than 806.
It would have been obvious to one of ordinary skill in the art to modify the combination with the insulation layer thickness of Kochavi, as a known configuration of insulation layers for a surgical device.
Claim 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auth in view of Manzo, in view of Littman, in view of Gondo, in further view of Ellman (US 6,395,002).
Regarding claim 18, the combination teaches claim 9 as above. Auth is silent regarding the distal and intermediate insulation segments meet at a joint where the thermal barrier overlaps the outer layer.
However, Ellman teaches an insulation segment meeting at a joint where the outer layer overlaps the thermal layer, with insulating material 24 over insulating coating 28.
It would have been obvious to one of ordinary skill in the art to modify the combination with the insulating arrangement of Ellman, with a thermal barrier overlapping an outer insulation layer, to help prevent shorts.
Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive. Applicant argues on pages 7-9 that it would not have been obvious to one of ordinary skill in the art to modify Auth with Monso as there is no motivation. Applicant argues that modifying Auth with Manzo would not result in the hydrophilic coating desired. However, Littman is used to teach the hydrophilic coating.
Applicant argues on pages 10-11 that one of ordinary skill would not have modified Auth with the thermal shield of Gondo, and that the device of Auth would not have used temperatures that would 
Applicant’s remaining arguments are dependent on arguments addressed above and are not persuasive for the same reasoning.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794